DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 11,  12, 14-16, 18-19, 21-24, 26-28, 30-31, 34, 35, 37-39, 41-42 and 44-46  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (hereinafter Zhang)(US 2019/0260452).
	Regarding claim 1, Zhang teaches a method for subspace selection, comprising: receiving, by a user equipment (UE), a reference signal (RS) from a base station in a downlink channel(P[0410], signal transmitted by the base station; P[0411], reference signal); and transmitting, by the UE, an index to the base station to identify a combination of beams selected from a set of beams in accordance with the RS, wherein N is a number of beams in the set of beams, and L is a number of beams in the combination of beams, and the index is equal to:  
    PNG
    media_image1.png
    34
    170
    media_image1.png
    Greyscale
 where n(') E {0,1, ..., N - 11 represents beam indices(P[0441], equation for abbi).  
	Regarding claim 3, Zhang teaches the method of claim 1, wherein the length of the index is equal to ceiling(log2())(P[0441]).  
	Regarding claim 4, Zhang teaches the method of claim 1, wherein each beam in the set of beams is represented by a vector(P[0326]).  
	Regarding claim 5, Zhang teaches the method of claim 1, wherein each beam in the combination of beams is represented by a vector(P[0309], combination of beams (transmission as well as receiving)).  
	Regarding claim 7, Zhang teaches the method of claim 1, wherein the index identifies the selected combination of beams without identifying, or otherwise explicitly indicating, individual beams within the selected combination of beams(P[0306-0309], Table).  
	Regarding claim 8, Zhang teaches the method of claim 1, wherein the index belongs to a set of predefined indices, and wherein each predefined index in the set of predefined indices identifies a different combination of beams in the set of beams(P[0306-0309], Table).  
	Regarding claim 11, Zhang teaches the method of claim 1, wherein the RS is received over different beams in the set of beams in the downlink channel(P[0410-04111], downlink transmission beams by the base station with indicated group index).  
	Claims 12, 14-16, 18-19 and 21 are rejected for the same reason as set forth in claims 1, 3-5, 7-8 and 11 respectively.
	Claims 24, 26-28, 30-31 and 34 are rejected for the same reason as set forth in claims 1, 3-5, 7-8 and 11 respectively.
	Claims 35, 37-39, 41-42 and 44 are rejected for the same reason as set forth in claims 1, 3-5, 7-8 and 11 respectively.
	Regarding Claim 22, Zhang teaches the method of claim 12, wherein the method further comprises mapping, by the base station, the received index to a group of beams selected from the set of beams, the group of beams having a predefined sequence(P[0480], grouping according to predetermined manner; Table 1).  
	Regarding Claim 23, Zhang teaches the method of claim 22, wherein the method further comprises transmitting, by the base station, the predefined sequence in a signaling message to the UE(P[0494], transmitted to the node by a system message).  
	Claims 45, 46 are rejected for the same reason as set forth in claims 22-23 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13, 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2019/0260452) in view of Li et al (hereinafter Li)(US 2018/0234148).
	Regarding claim 2, Zhang teaches all the particulars of the claim except the method of claim 1, wherein N=N1N2, Ni is an N-ary representation of a first group of beams in the set of beams, N2 is an N-ary representation of a second group of beams in the set of beams, and n(') = N1n2' + ni' , nf E {0,1, ..., N1 - 1}, n) E {0,1, ..., N2 - 1}, and n and n2 represent beam indices.  However, Li teaches in an analogous art wherein N=N1N2, Ni is an N-ary representation of a first group of beams in the set of beams, N2 is an N-ary representation of a second group of beams in the set of beams, and n(') = N1n2' + ni' , nf E {0,1, ..., N1 - 1}, n) E {0,1, ..., N2 - 1}, and n and n2 represent beam indices(P[0011], first and second group of beams and index based on Kronecker product). Therefore, it woul;d be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein N=N1N2, Ni is an N-ary representation of a first group of beams in the set of beams, N2 is an N-ary representation of a second group of beams in the set of beams, and n(') = N1n2' + ni' , nf E {0,1, ..., N1 - 1}, n) E {0,1, ..., N2 - 1}, and n and n2 represent beam indices in order to have optimum codebook size.
	Claims 13, 25 and 36 are rejected for the same reason as set forth in claim 2.
Claim(s) 9, 20, 32 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2019/0260452) in view of Kakashima et al (hereinafter Kakashima)(US 2019/0296814).
	Regarding claim 9, Zhang teaches all the particulars of the claim except the method, further comprising: transmitting, by the UE, a rotation index to the base station, the rotation index identifying a selected angle of rotation of a channel space comprising the set of beams; and transmitting, by the UE, a channel quality index (CQI) corresponding to selected weighted combination of beams.  However, Kakishima teaches in an analogous art the method, further comprising: transmitting, by the UE, a rotation index to the base station, the rotation index identifying a selected angle of rotation of a channel space comprising the set of beams; and transmitting, by the UE, a channel quality index (CQI) corresponding to selected weighted combination of beams(P[0042], beam rotation index; combined beam index; P[0011, 0041], CQI feedback from UE; abstract, feed back includes codebook ). Therefore, it woul;d be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method further comprising: transmitting, by the UE, a rotation index to the base station, the rotation index identifying a selected angle of rotation of a channel space comprising the set of beams; and transmitting, by the UE, a channel quality index (CQI) corresponding to selected weighted combination of beams in order to have efficent feedback transmission.
	Claims 20, 32 and 43 are rejected for the same reason as set forth in claim 9.

Claim(s) 10, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2019/0260452) in view of Ji et al (hereinafter Ji)(US 2014/0146765).
	Regarding claim 10, Zhang teaches all the particulars of the claim except the method further comprising: calculating, by the UE, a channel estimation of the downlink channel in accordance with the RS, the combination of beams selected in accordance with the channel estimation; selecting, by the UE, a rotation index in accordance with the channel estimation; and transmitting, by the UE, the selected rotation index to the base station.  However, Ji teaches in an analogous art the method, further comprising: calculating, by the UE, a channel estimation of the downlink channel in accordance with the RS, the combination of beams selected in accordance with the channel estimation; selecting, by the UE, a rotation index in accordance with the channel estimation; and transmitting, by the UE, the selected rotation index to the base station(P[0186], UE transmits beam index; corresponding channel estimation of reference signal; precoding index to the eNB; channel quality information to the eNB according to a combination of beams used).Therefore, it woul;d be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method further comprising: calculating, by the UE, a channel estimation of the downlink channel in accordance with the RS, the combination of beams selected in accordance with the channel estimation; selecting, by the UE, a rotation index in accordance with the channel estimation; and transmitting, by the UE, the selected rotation index to the base station in order to have optimum codebook size. 
	Claims 33 are rejected for the same reason as set forth in claim 10.
Allowable Subject Matter
Claims 6, 17, 29 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647